                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                       _____________________

                                         No 17-CV-3757 (JFB)
                                       _____________________

                                        EDUARDO CRUZ,

                                                       Petitioner,

                                              VERSUS


                                          JOHN COLVIN,

                                                       Respondent.


                                 MEMORANDUM AND ORDER
                                      August 14, 2019



JOSEPH F. BIANCO, Circuit Judge (sitting by            § 135.05; escape in the third degree, N.Y.P.L.
designation):                                          § 205.05; resisting arrest, N.Y.P.L. § 205.30;
                                                       criminal possession of stolen property in the
     Eduardo Cruz (“petitioner”), proceeding           fifth degree, N.Y.P.L. § 164.50; and one count
pro se, petitions this Court for a writ of habeas      of attempted unlawful imprisonment in the
corpus, pursuant to 28 U.S.C. § 2254,                  second degree, N.Y.P.L. §§ 110.00/135.05.
challenging his conviction entered on July 19,         Petitioner was sentenced to an aggregate
2013, in the Supreme Court of the State of             determinate term of twenty-five years’
New York, Nassau County (the “trial court”).           incarceration followed by five years of post-
Following a jury trial, petitioner was convicted       release supervision. Five orders of protection
of nine counts of robbery in the first degree,         were signed ordering petitioner to stay away
N.Y. Penal Law (“N.Y.P.L.”) § 160.15(3),               from Shabnam Muzafar, Ashad Sumra,
(4); five counts of robbery in the second              Ghulam Sumra, Harris Sumra, and
degree, N.Y.P.L. § 160.10(1), (2)(a); five             Mohammad Shafique until September 18,
counts of burglary in the first degree, N.Y.P.L.       2044. Petitioner was also required to pay
§ 140.30(2), (3), (4); one count of burglary in        $2,819.34 in restitution.
the second degree, N.Y.P.L. § 104.25(2); two
counts of assault in the second degree,                     In the instant case, petitioner challenges
N.Y.P.L. § 120.05(6); two counts of criminal           his conviction on the following grounds:
possession of a weapon in the fourth degree,           (1) his arrest was the product of a Fourth
N.Y.P.L. § 265.01(2); three counts of unlawful         Amendment violation; (2) his confession was
imprisonment in the second degree, N.Y.P.L.            involuntary; (3) there was insufficient
evidence to find physical injury; (4) he                           encountered Shabnam Muzafar (“Muzafar”) in
received ineffective assistance of counsel; and                    the kitchen. (Tr. 325, 327.) He approached
(5) the concurrent inclusory counts should be                      Muzafar from behind, held a knife to her neck,
dismissed.                                                         and moved her into her bedroom. (Tr. 325-
                                                                   327.) While petitioner held Muzafar down,
     For the reasons set forth below, the                          co-defendants Gustavo Arroyo (“Arroyo”),
petition for a writ of habeas corpus is denied                     carrying a knife, and Carlos Segura
in its entirety. Specifically, the Court                           (“Segura”), carrying a gun, entered the home
concludes that petitioner’s first and third                        and tied her up. (Tr. 327-30, 332-33, 593,
claims are procedurally barred from habeas                         595.)
review. Moreover, the Court concludes that all
of petitioner’s claims, including the first and                          At this point Arshad Sumra (“Sumra”),
third claim, are without merit.                                    Muzafar’s husband, knocked on the front door
                                                                   after returning home from dropping his son off
                   I. BACKGROUND                                   at school. (Tr. 333-334, 589-90.) Segura went
A. Factual Background                                              to answer the door, while petitioner received a
                                                                   phone call. (Tr. 334, 594.) Segura opened the
     On September 19, 2011, petitioner was                         door, placed a gun on Sumra’s neck, and
arrested, along with three other co-defendants,                    proceeded to walk him to the bedroom where
and charged with nine counts of robbery in the                     Muzafar was tied up. (Tr. 334-335, 592-593.)
first degree, five counts of robbery in the                        The three co-defendants proceeded to ransack
second degree, five counts of burglary in the                      the room, beat the victims, and tie up Sumra
first degree, one count of burglary in the                         and Mohamed Shafique (“Shafique”), who
second degree, two counts of assault in the                        was visiting from Pakistan and staying at the
second degree, two counts of criminal                              house. (Tr. 322, 334, 336-37, 340-41, 343,
possession of a weapon in the fourth degree,                       596-97). After the co-defendants demanded
three counts of unlawful imprisonment in the                       money, Sumra pointed them to a jacket that
second degree, one count of escape in the third                    had about 6,000 dollars and Muzafar’s jewelry
degree, one count of resisting arrest, one                         in it, which the co-defendants took. (Tr. 337-
charge of criminal possession of stolen                            40, 598-99.) He also told them that his
property in the fifth degree, and one count of                     brother, Ghulam Sumra (“Ghulam”), was in
attempted unlawful imprisonment in the                             the basement and had money, prompting
second degree. (Tr. 7; Resp’t’s Aff. ¶ 25, ECF                     petitioner to go downstairs. (Tr. 595-96, 600.)
No. 7.)1 These charges arose from petitioner’s
participation in a home invasion that occurred                          Once downstairs, petitioner put a knife to
at 1350 Bellmore Avenue in North Bellmore,                         Ghulam’s throat and demanded money from
New York.                                                          him. (Tr. 905-06.) Petitioner then stole
                                                                   Ghulam’s cellphone and money and tied him
            1. The Evidence                                        up with the wire of the cellphone charger.
                                                                   Petitioner also spoke on his [petitioner’s]
         a. The Home Invasion                                      phone before exiting the room. (Tr. 906.)
    On September 19, 2011, at approximately                        Phone records introduced into evidence at trial
8:30 a.m., petitioner entered the home at 1350                     corroborate that a cellphone associated with
Bellmore Avenue in Nassau County, and                              petitioner was in communication with a
                                                                   cellphone associated with Dario Guerrero

1
  Citations to “Tr.” refer to the transcript of petitioner’s
trial. (ECF Nos. 7-12 to 7-15.)

                                                               2
(“Guerrero”), the driver of the getaway car,            a police spotlight on the car.” (Id.) The
during the relevant time period. (Tr. 1096.)            suspects were described as two Black males,
                                                        one Hispanic male, and one unknown fourth
     While Cruz was downstairs, Harris Sumra            person. (Id.)
(“Harris”), Muzafar’s and Sumra’s son,
arrived at the house. (Tr. 345, 600-01.) As                  As Sergeant Lezamiz approached the
Harris approached the house, he noticed a               intersection of Mill Road and Merrick Road,
white car resembling a law enforcement                  he noticed a car stuck in traffic that matched
vehicle that had a spotlight and no front license       the one described in the transmissions. (Tr.
plate. (Tr. 815.) He began knocking on the              950.) By the time Sergeant Lezamiz turned
door of the house, when he saw the man in the           around, the car was gone. (Id.) He radioed in
driver’s seat of the white car, who was on the          that he had spotted the vehicle and assigned
phone and looking at him. (Tr. 816.) Arroyo             officers to canvas the Meadowbrook Parkway,
answered the door and tried to pull Harris              which was where he thought the car was
inside. (Tr. 817, 824.) As Arroyo tried to grab         heading. (Tr. 951.)
Harris, Harris’s shirt ripped allowing him to
escape Arroyo’s grip and run for help. (Id.)                 Sergeant Lezamiz continued on Merrick
                                                        Road toward the scene of the crime when he
     Gina Weiss (“Weiss”), who was driving              again spotted the vehicle. (Id.) He turned on
in the neighborhood, saw Harris searching for           his sirens and lights and the vehicle pulled
help and stopped her car to help him. (Tr. 430-         over near Babylon Turnpike and Merrick
32.) As Harris was explaining what had                  Road. (Id.) Sergeant Lezamiz exited his car,
happened to Weiss, the perpetrators got into            drew his gun, and demanded that the suspects
the white car, which began heading south on             exit their vehicle. (Tr. 952.) As the suspects
Bellmore Avenue. (Tr. 431-32, 435-37, 818.)             exited the vehicle, Sergeant Lezamiz saw
Andrew Smart (“Smart”), a driver who                    petitioner reach for his waistband. (Tr. 953.)
happened to be passing by, saw the white car            Sergeant Lezamiz therefore commanded the
make a sharp U-turn and saw people running              suspects to put their hands above their head,
from the house into the car. (Tr. 284-86.) He           which they did. (Id.) He further instructed
pulled up next to Weiss to ask what happened            them to lay face down on the sidewalk and
and then proceeded to follow the white car.             they complied. (Tr. 954.)
(Id.) Both Smart and Weiss called police to
report what they had seen. (Tr. 288, 432.)                   While petitioner was on the ground,
                                                        Sergeant Lezamiz put his weight on petitioner
       b. The Arrest                                    to arrest him first, because he believed that
     At 9:04 a.m. on September 19, 2011,                petitioner was armed with a weapon from
Sergeant John Lezamiz (“Sergeant Lezamiz”)              petitioner’s earlier motions towards his
received a radio transmission, stating that             waistband. (Tr. 953, 956.) Sergeant Lezamiz
there was an armed burglary in progress at              handcuffed one of petitioner’s hands, but
1350 Bellmore Avenue where victims were                 struggled to simultaneously handcuff
tied up. (Tr. 948.) As Sergeant Lezamiz                 petitioner’s other hand and keep his gun
began driving towards the address, more                 drawn. (Tr. 956.) As Sergeant Lezamiz was
transmissions came in with details of the               attempting to handcuff petitioner, Arroyo got
incident. (Tr. 949.) Sergeant Lezamiz learned           up and began to run east on Merrick Road
that four suspects were in a “white Crown               towards Lindenmere. (Id.) Sergeant Lezamiz
Victoria with Pennsylvania plates, tinted               yelled at Arroyo to stop, but remained on top
windows, bumper stickers on the back, and…              of petitioner to keep him under control. (Tr.


                                                    3
957.) Guerrero and Segura then got up and ran                    (Tr. 407.) Billelo brought petitioner to room
back in their car. (Id.) While still attempting                  number three, where he remained with
to maintain control of petitioner, Sergeant                      petitioner until Detective John Espina
Lezamiz turned towards Guerrero and Segura                       (“Detective Espina”) arrived. (Tr. 930-31,
and demanded that they get out of their car.                     980-81.) The officers each testified that no
(Id.) Petitioner then overpowered Sergeant                       officer interrogated or coerced petitioner in
Lezamiz, escaped from underneath him, and                        between the time of apprehension and
began to run away towards East Lake School.                      transportation to the room in the First Precinct.
(Id.) Guerrero began driving at Sergeant                         (Tr. 410-11, 931.)
Lezamiz who responded by firing four rounds
into the car, causing Guerrero to swerve                              Upon entering room number three, at
around him and continue east on Merrick                          about 3:05 p.m., Detective Espina began
Road. (Id.)                                                      collecting pedigree information from
                                                                 petitioner. (Tr. 982.) Petitioner spoke only
     Sergeant Lezamiz proceeded to transmit                      Spanish and Detective Espina was a fluent
his location, as well as the direction in which                  Spanish speaker. (Tr. 976, 981.) At about 5:30
both Arroyo and the vehicle fled. (Tr. 958-59.)                  p.m., Detective Espina returned to petitioner
Officer Daniel Clarke (“Officer Clarke”) and                     after collecting pedigree information from
Officer John Billelo (“Officer Billelo”) went                    petitioner’s co-defendants. (Tr. 984-85, 996,
to Sergeant Lezamiz’s location in their marked                   1016-17.) Detective Espina read petitioner his
police car. (Tr. 959.) Those officers saw                        Miranda rights in Spanish off of a card that
Sergeant Lezamiz running and gesturing                           they both signed. (Tr. 986-87.) Detective
toward petitioner and so they continued in                       Pollock (“Pollock”) also signed the card as a
their car to catch petitioner. (Tr. 402, 923,                    witness to the interaction.         (Tr. 986.)
959-60.) Officer Clarke and Officer Billelo                      Petitioner then waived his Miranda rights.
caught up with petitioner and tried to stop him                  (Tr. 989-90.) Petitioner then spoke with
in their car. (Tr. 403, 923.) Unable to do so,                   Detective Espina about the incident. (Tr. 990-
both officers got out of their car and began                     95.) Detective Espina left the room after the
chasing petitioner on foot. (Tr. 403, 923.) In                   questioning, but returned to take a buccal
a continued effort to escape, petitioner jumped                  swab from petitioner at 9:15 a.m. the next
over a fence onto a residential property and hid                 morning, and to take a written statement. (Tr.
in ornamental grass. (Tr. 403, 924.) Shortly                     996-97.)
after, Officer Clarke found petitioner with one
hand handcuffed and yelled to Officer Billelo                     B. Procedural History
that he found petitioner hiding in the grass.                       1. Pre-Trial Hearing
(Tr. 404, 926-27.) At approximately 9:20
a.m., Sergeant Lezamiz arrived at 17 Babylon                         A pre-trial hearing was held, beginning on
Road, where petitioner was found, and                            April 12, 2012, regarding whether there was
proceeded to track down Arroyo. (Tr. 404,                        probable cause to arrest petitioner and his co-
406, 927-28, 960-61).                                            defendants, and the admissibility of
                                                                 petitioner’s statements and other evidence.
         c. Post-Arrest Events                                   (See generally H.)2 As relates to petitioner, the
     Officer Clarke and Officer Billelo                          proceedings included Mapp and Huntley
transported petitioner to the First Precinct.                    hearings. (H. 3.) After that hearing, the court

2
 Citations to “H.” refer to the transcript of petitioner’s
pre-trial hearing. (ECF Nos. 7-10 and 7-11.)

                                                             4
granted petitioner’s             severance motion.               and sentences charging resisting arrest and
(Resp’t’s Aff. ¶ 27.)                                            escape in the third degree must be vacated
                                                                 because the arrest lacked probable cause; (3)
    2. Jury Trial                                                two counts of robbery in the second degree,
     Following a jury trial, petitioner was                      two counts of burglary in the second degree,
convicted on October 2, 2013, of nine counts                     and two counts of assault in the second degree
of robbery in the first degree, N.Y.P.L.                         should be dismissed against the weight of the
§ 160.15(3), (4); five counts of robbery in the                  evidence because there was no legally
second degree, N.Y.P.L. § 160.10(1), (2)(a);                     sufficient evidence of physical injury; (4) the
five counts of burglary in the first degree,                     convictions and sentences for six counts of
N.Y.P.L. § 140.30(2), (3), (4); one count of                     robbery in the first degree and two counts of
burglary in the second degree, N.Y.P.L.                          burglary in the second degree should be
§ 104.25(2); two counts of assault in the                        vacated as the government failed to prove
second degree, N.Y.P.L. § 120.05(6); two                         beyond a reasonable doubt that any property
counts of criminal possession of a weapon in                     was taken from Arshad Sumra or Shabnam
the fourth degree, N.Y.P.L. § 265.01(2); three                   Muzafar; (5) the defendant’s convictions and
counts of unlawful imprisonment in the second                    sentences should be set aside as he received
degree, N.Y.P.L. § 135.05; escape in the third                   ineffective assistance of counsel; (6) the court
degree, N.Y.P.L. § 205.05; resisting arrest,                     erred when it failed to dismiss the concurrent
N.Y.P.L. § 205.30; criminal possession of                        inclusory counts in the indictment; (7) the
stolen property, N.Y.P.L. § 164.50; and one                      defendant’s verbal, written and video recorded
count of attempted unlawful imprisonment in                      statements should have been suppressed as
the       second        degree,       N.Y.P.L.                   they were involuntary; and (8) the defendant’s
§§ 110.00/135.05. (See S. at 4-53). Petitioner                   sentence should be set aside as retaliatory (in
was sentenced to an aggregate determinate                        response to petitioner exercising his right to a
term of twenty-five years’ incarceration                         jury trial), excessive, and harsh. (ECF No. 7-
followed by five years of post-release                           1.)
supervision. (Id at 5.) Five orders of                                The Second Department affirmed
protection were signed ordering petitioner to                    petitioner’s judgment of conviction. People v.
stay away from Muzafar, Sumra, Ghulam,                           Cruz, 137 A.D.3d 1158 (N.Y. App. Div.
Harris, and Shafique until September 18,                         2016). The Second Department held that:
2044. (Id.) Petitioner was also required to pay                  (1) the contention that there was no probable
$2,819.34 in restitution. (Id.)                                  cause for arrest was unpreserved for appellate
    3. Direct Appeal                                             review, and in any event, the police only
                                                                 needed reasonable suspicion to stop the
     Petitioner appealed his conviction to the                   vehicle the defendant was in, which they had
New York Supreme Court, Appellate                                from the radio transmissions they received,
Division, Second Department. He raised the                       and this reasonable suspicion “escalated to
following issues on appeal: (1) two cellphones                   probable cause for arrest when, according to
and the defendant’s verbal and written                           the police sergeant’s hearing testimony, the
statements should have been suppressed as                        defendant ‘knock[ed]’ the police sergeant off
fruit of an arrest that violated the Fourth                      of him and fled the scene;” (2) the contention
Amendment; (2) the defendant’s convictions                       that “the two counts of robbery in the second

3
 “S.” refers to the transcript of petitioner’s sentencing.
(ECF No. 7-16.)

                                                             5
degree, two counts of burglary in the second           law in opposition to the petition on August 24,
degree, and two counts of assault in the second        2017. (ECF No. 7.) Petitioner filed a reply on
degree should be dismissed against the weight          January 8, 2018. (ECF No. 10.) The Court has
of the evidence because there was no proof of          fully considered the arguments and
physical injury” fails because it was                  submissions of the parties.
unpreserved for appellate review and the
evidence was legally sufficient to support the                   II. STANDARD OF REVIEW
finding of physical injury and the verdict was             To determine whether a petitioner is
not against the weight of the evidence; (3) the        entitled to a writ of habeas corpus, a federal
contention that there was not legally sufficient       court must apply the standard of review set
evidence that property was stolen is                   forth in 28 U.S.C. § 2254, as amended by the
unpreserved for appellate review, the evidence         Antiterrorism and Effective Death Penalty Act
was legally sufficient, and the verdict was not        (“AEDPA”), which provides, in relevant part:
against the weight of the evidence;
(4) defendant received effective assistance of            (d) An application for a writ of habeas
counsel; (5) the hearing court properly denied            corpus on behalf of a person in
the suppression of the statements the                     custody pursuant to the judgment of a
defendant made after arrest because the                   State court shall not be granted with
defendant knowingly and willingly waived his              respect to any claim that was
Miranda rights; and (6) the claim that the                adjudicated on the merits in State
defendant’s sentence was retaliatory is                   court proceedings unless the
unpreserved and without merit. Id. at 1158-60.            adjudication of the claim –

     On April 29, 2016, petitioner filed an               (1) resulted in a decision that was
application with the New York Court of                        contrary to, or involved an
Appeals for leave to appeal from the Second                   unreasonable      application   of,
Department’s order on his claims regarding his                clearly established Federal law, as
arrest lacking probable cause, dismissal of                   determined by the Supreme Court
concurrent inclusory counts, and ineffective                  of the United States; or
assistance of counsel. (See ECF No. 7-4.)                 (2) resulted in a decision that was
The Court of Appeals denied petitioner’s                      based on an unreasonable
application for leave to appeal on June 3, 2016.              determination of the facts in light
Id.                                                           of the evidence presented in the
   4. Instant Petition                                        State court proceeding.

     On May 7, 2013, petitioner, proceeding            28 U.S.C. § 2254. “‘Clearly established
pro se, filed the instant petition for a writ of       Federal law’ means ‘the holdings, as opposed
habeas corpus pursuant to 28 U.S.C. § 2254.            to the dicta, of [the Supreme] Court’s
Petitioner claims that: (1) the police officers        decisions as of the time of the relevant state-
lacked probable cause to stop, detain, and             court decision.’” Green v. Travis, 414 F.3d
arrest him; (2) his confession was involuntary;        288, 296 (2d Cir. 2005) (quoting Williams v.
(3) there was insufficient evidence to find            Taylor, 529 U.S. 362, 412 (2000)).
physical injury; (4) he received ineffective               A decision is “contrary to” clearly
assistance of counsel; and (5) concurrent              established federal law, as determined by the
inclusory counts should be dismissed. (Pet. 2,         Supreme Court, “if the state court arrives at a
ECF No. 1; Pet’r’s Mem. of Law 35, ECF No.             conclusion opposite to that reached by [the
1-2.) Respondent filed its memorandum of

                                                   6
Supreme Court] on a question of law or if the            petitioner is not entitled to habeas relief, and
state court decides a case differently than [the         denies the instant petition in its entirety.
Supreme Court] has on a set of materially
indistinguishable facts.” Williams, 529 U.S. at           A. Procedural Bar
412-13. A decision is an “unreasonable                        As a threshold matter, respondent argues
application” of clearly established federal law          that two of petitioner’s grounds for habeas
if a state court “identifies the correct governing       relief are procedurally barred from habeas
legal principle from [the Supreme Court’s]               review by this Court. Specifically, respondent
decisions but unreasonably applies that                  argues that petitioner failed to preserve the
principle to the facts of [a] prisoner’s case.”          Fourth Amendment claim and the legal
Id. at 413.                                              sufficiency claim with respect to the proof of
    AEDPA establishes a deferential standard             physical injury. For the reasons set forth
of review: “a federal habeas court may not               below, this Court agrees that these claims are
issue the writ simply because that court                 procedurally barred.      In addition, even
concludes in its independent judgment that the           assuming arguendo that these claims are not
relevant state-court decision applied clearly            barred from review, they are without merit.
established federal law erroneously or                      1. Independent and Adequate State
incorrectly. Rather, that application must be                  Ground
unreasonable.” Gilchrist v. O’Keefe, 260 F.3d
87, 93 (2d Cir. 2001) (quoting Williams, 529                  A petitioner’s federal claims may be
U.S. at 411). The Second Circuit added that,             procedurally barred from habeas corpus
while “[s]ome increment of incorrectness                 review if they were decided at the state level
beyond error is required . . . the increment need        on “independent and adequate” state
not be great; otherwise, habeas relief would be          procedural grounds. Coleman v. Thompson,
limited to state court decisions so far off the          501 U.S. 722, 729-33 (1991).            To be
mark as to suggest judicial incompetence.” Id.           independent, the “state court must actually
(quoting Francis S. v. Stone, 221 F.3d 100, 111          have relied on the procedural bar as an
(2d Cir. 2000)). Finally, “if the federal claim          independent basis for its disposition of the
was not adjudicated on the merits, ‘AEDPA                case,” Harris v. Reed, 489 U.S. 255, 261-62
deference is not required, and conclusions of            (1989), by “‘clearly and expressly’ stat[ing]
law and mixed findings of fact and conclusions           that its judgment rests on a state procedural
of law are review de novo.’” Dolphy v.                   bar,” id. at 263 (quoting Caldwell v.
Mantello, 552 F.3d 236, 238 (2d Cir. 2009)               Mississippi, 472 U.S. 320, 327 (1985)). The
(quoting Spears v. Greiner, 459 F.3d 200, 203            procedural rule at issue is adequate if it is
(2d Cir. 2006)).                                         “‘firmly established and regularly followed’
                III. DISCUSSION                          by the state in question.” Garcia v. Lewis, 188
                                                         F.3d 71, 77 (2d Cir. 1999) (quoting Ford v.
     Petitioner argues that he is entitled to            Georgia, 498 U.S. 411, 423-24 (1999)). In
habeas relief on five grounds: (1) his arrest            addition, a state court’s reliance on an
was the product of a Fourth Amendment                    independent and adequate procedural bar
violation; (2) his confession was involuntary;           precludes habeas review even if the state court
(3) there was insufficient evidence to find              also rejected the claim on the merits in the
physical injury; (4) he received ineffective             alternative. See, e.g., id.at 264 n.10 (holding
assistance of counsel; and (5) concurrent                that “a state court need not fear reaching the
inclusory counts should be dismissed. For the            merits of a federal claim in an alternative
following reasons, the Court concludes that              holding,” so long as the state court “explicitly

                                                     7
invokes a state procedural bar rule as a                 counsel.” McLeod v. Graham, No. 10 Civ.
separate basis for decision” (emphasis in                3778 (BMC), 2010 WL 5125317, at *3
original)); Glenn v. Bartlett, 98 F.3d 721, 725          (E.D.N.Y. Dec. 9, 2010) (citing Bossett v.
(2d          Cir.        1996)          (same).          Walker, 41 F.3d 825, 829 (2d Cir. 1994)).
                                                         Prejudice can be demonstrated by showing
     The procedural bar is based on the                  that the error “worked to his actual and
“comity and respect” that state judgments                substantial disadvantage, infecting his entire
must be accorded. House v. Bell, 547 U.S.                trial with error of constitutional dimensions.”
518, 536 (2006). Its purpose is to maintain the          Torres v. Senkowski, 316 F.3d 147, 152 (2d
delicate balance of federalism by retaining a            Cir. 2003). A miscarriage of justice is
state’s rights to enforce its laws and to                demonstrated in extraordinary cases, such as
maintain its judicial procedures as it sees fit.         where a constitutional violation results in the
Coleman, 501 U.S. at 730-31. Generally, the              conviction of an individual who is actually
Second Circuit has deferred to state findings of         innocent. Murray v. Carrier, 477 U.S. 478,
procedural default as long as they are                   496 (1986). To overcome procedural default
supported by a “fair and substantial basis” in           based on miscarriage of justice, petitioner
state law. Garcia, 188 F.3d at 78. However,              must demonstrate that “in light of new
there is a “small category” of “exceptional              evidence, it is more likely than not that no
cases in which [an] exorbitant application of a          reasonable juror would have found petitioner
generally sound [procedural] rule renders the            guilty beyond a reasonable doubt” and would
state ground inadequate to stop consideration            require “new reliable evidence . . . that was not
of a federal question.” Lee v. Kemna, 534 U.S.           presented at trial.” House, 547 U.S. at 536-37.
362, 376, 381 (2002).              Nevertheless,
“principles of comity . . . counsel that a federal           2. New York’s Preservation Doctrine
court that deems a state procedural rule
                                                             On direct appeal, the Second Department
inadequate should not reach that conclusion
                                                         concluded that petitioner’s claims challenging
‘lightly or without clear support in state law.’”
                                                         his warrantless arrest under Aguilar-Spinelli
Garcia, 188 F.3d at 77 (quoting Meadows v.
                                                         and his contention that there was insufficient
Holland, 831 F.2d 493, 497 (4th Cir. 1987)
                                                         evidence relating to physical injuries to the
(en banc), vacated on other grounds, 489 U.S.
                                                         victims were unpreserved for review under
1049 (1989)).
                                                         C.P.L. § 470.05. Cruz, 137 A.D.3d at 1159.
     If a claim is procedurally barred, a federal
habeas court may not review the claim on the                  “New York’s contemporaneous objection
merits unless the petitioner can demonstrate             rule provides that a party seeking to preserve a
both cause for the default and prejudice                 claim of error at trial must lodge a protest to
resulting therefrom, or if he can demonstrate            the objectionable ruling ‘at the time of such
that the failure to consider the claim will result       ruling . . . or at any subsequent time when the
in a miscarriage of justice. Coleman, 501 U.S.           [trial] court had an opportunity of effectively
at 750. Petitioner may demonstrate cause by              changing the same.’” Whitley v. Ercole, 642
showing one of the following: “(1) the factual           F.3d 278, 286 (2d Cir. 2011) (quoting C.P.L.
or legal basis for a petitioner’s claim was not          § 470.05(2)). “New York courts consistently
reasonably available to counsel, (2) some                interpret § 470.05(2) to require that a
interference by state officials made                     defendant specify the grounds of alleged error
compliance with the procedural rule                      in sufficient detail so that the trial court may
impracticable, or (3) the procedural default             have a fair opportunity to rectify any error.”
was the result of ineffective assistance of              Garvey v. Duncan, 485 F.3d 709, 715 (2d Cir.

                                                     8
2007) (citation omitted). Thus “[a] general              the New York preservation doctrine provides
objection is not sufficient to preserve an issue”        an independent and adequate ground for
because a “defendant must specifically focus             decision on habeas review.
on the alleged error.” Id. at 714 (collecting
authority); see also, e.g., McCall v. Capra, 102            3. Application
F. Supp. 3d 427, 445 (E.D.N.Y. 2015) (“‘The
word objection alone [is] insufficient to                    a. Fourth Amendment Claim
preserve the issue for [appellate] review’ in the
New York state courts.” (quoting People v.                    The Court concludes that petitioner’s
Tevaha, 644 N.E.2d 1342, 1342 (N.Y.                      claim regarding the alleged lack of probable
1994))); Umoja v. Griffin, No. 11 CV                     cause for his arrest because the government
0736(PKC)(LB), 2014 WL 2453620, at *21                   failed to satisfy the Aguilar-Spinelli test is
(E.D.N.Y. May, 29 2014) (holding that                    procedurally barred because this claim was
petitioner’s claim was procedurally barred               decided at the state level on independent and
despite “petitioner’s counsel’s timely                   adequate state procedural grounds.
object[ions]” because “counsel was not                        On direct appeal, the Second Department
specific in his objections”); Adams v.                   found that this claim was “unpreserved for
Artus, No. 09–cv–1941 (SLT)(VVP), 2012                   appellate review, since the defendant failed to
WL 1077451, at *7 (E.D.N.Y. Feb. 24,                     raise this specific argument in support of
2012) (finding that because counsel “twice               suppression before the hearing court,” and was
only stated ‘Objection’ . . . these objections did       nonetheless meritless. Cruz, 137 A.D.3d at
not likely meet the specificity required to be           1159 (citing C.P.L § 470.05[2]). As discussed,
preserved on appeal under New York’s                     New York’s preservation doctrine is an
preservation rule.”).                                    independent and adequate ground for decision
                                                         on habeas review.
    The Second Circuit has “held repeatedly
that the contemporaneous objection rule is a                  Furthermore,     petitioner    has     not
firmly established and regularly followed New            demonstrated cause for the default, prejudice,
York procedural rule.” Downs v. Lape, 657                or a miscarriage of justice. Petitioner has not
F.3d 97, 104 (2d Cir. 2011) (first citing                demonstrated cause for the default because the
Whitley, 642 F.3d at 286-87; then citing                 factual and legal basis for petitioner’s claim
Richardson v. Greene, 497 F.3d 212, 219 (2d              was available to counsel, there was no
Cir. 2007); then citing Garvey, 485 F.3d at              interference by state officials that made
718; then citing Taylor v. Harris, 640 F.2d 1,           compliance with the procedural rules
2 (2d Cir. 1981) (per curiam)). Furthermore,             impracticable, and, as discussed below,
the Second Circuit has “observed and deferred            counsel was not ineffective for deciding not to
to New York’s consistent application of its              raise the Fourth Amendment claim.
contemporaneous objection rules.” Garcia,                Additionally, petitioner has not demonstrated
188 F.3d at 79 (citation omitted); see also              prejudice or a miscarriage of justice because,
Bossett, 41 F.3d at 829 n.2 (respecting state            as discussed below, the claim is meritless and
court’s application of § 470.05(2) as an                 would not have affected the trial. Therefore,
adequate bar to federal habeas review);                  because the Fourth Amendment claim was
Fernandez v. Leonardo, 931 F.2d 214, 216 (2d             procedurally barred on independent and
Cir. 1991) (noting that failure to make                  adequate state grounds, and because petitioner
objection at trial constitutes adequate                  has not shown cause for the default, prejudice,
procedural default under § 470.05(2)). Thus,             or a miscarriage of justice, the claim is


                                                     9
procedurally barred from habeas corpus                   cause and reasonable suspicion to arrest him.
review.                                                  The Court disagrees. As set forth below,
                                                         petitioner is not entitled to relief on this ground
   b. Legal Sufficiency Claim                            because: (1) petitioner had a full and fair
     Petitioner claims there was legally                 opportunity to litigate this Fourth Amendment
insufficient evidence to establish the victims’          claim in state court; (2) the two-prong Aguilar-
injuries. The Second Department found that               Spinelli test that petitioner relies upon is a
this claim was “unpreserved for appellate                legal doctrine of state, not federal, law; and (3)
review, as it was not raised with specificity in         the claim is without merit.
his motion for a trial order of dismissal.” Cruz,            a. Petitioner had a full and fair
137 A.D.3d at 1159. The Second Department                       opportunity to litigate this Fourth
also rejected petitioner’s claims on the                        Amendment claim in state court.
merits. Id. Although the Second Department
alternatively addressed the merits of the legal                          i. Legal Standard
sufficiency claim, it nevertheless relied on the
procedural bar as an independent basis for its                 It is well-settled that “[w]here the State
disposition of the claim.           The Second           has provided an opportunity for full and fair
Department clearly expressed that its                    litigation of a Fourth Amendment claim, a
judgment rests on the state procedural bar, by           state prisoner may not be granted federal
stating the claim was unpreserved and by                 habeas corpus relief on the ground that
citing C.P.L. § 470.05(2). Id. at 1159.                  evidence obtained in an unconstitutional
                                                         search or seizure was introduced at his trial.”
     Further, petitioner has not established             Stone v. Powell, 428 U.S. 465, 494 (1976).
cause for the default, nor has he demonstrated           The Second Circuit has further explained that,
prejudice or a miscarriage of justice because,           under Powell, “review of fourth amendment
as discussed infra, the claim is meritless and           claims in habeas petitions would be
would not have affected the trial. Because the           undertaken in only one of two instances: (a) if
legal sufficiency claim was procedurally                 the state has provided no corrective procedures
barred on independent and adequate state                 at all to redress the alleged fourth amendment
grounds, and because petitioner has not shown            violations; or (b) if the state has provided a
cause for the default, prejudice, or a                   corrective mechanism, but the defendant was
miscarriage of justice, the claim is                     precluded from using that mechanism because
procedurally barred from habeas corpus                   of an unconscionable breakdown in the
review.                                                  underlying process.” Capellan v. Riley, 975
 B. Merits                                               F.2d 67, 70 (2d Cir. 1992) (citing Gates v.
                                                         Henderson, 568 F.2d 830, 839 (2d Cir. 1977)
   1. Fourth Amendment                                   (en banc)). Courts have viewed such a
                                                         breakdown to occur when the state court
     As already noted, the Fourth Amendment
                                                         “failed to conduct a reasoned method of
claim is procedurally barred. In an abundance            inquiry into the relevant questions of fact and
of caution, the Court has considered this claim,         law.” Capellan, 975 F.2d at 71 (citations and
and finds it to be without merit.                        quotations omitted).
    Petitioner argues that he is entitled to
                                                                          ii. Application
habeas relief because his arrest violated the
Fourth Amendment. Specifically, petitioner                   With respect to the existence of corrective
argues that the police officers lacked probable          procedures, it is clear that New York has


                                                    10
adequate corrective procedures, which are set            conducting habeas review, a federal court is
forth in New York Criminal Procedure Law                 limited to deciding whether a conviction
(“C.P.L.”) § 710.10, et seq., for litigating             violated the Constitution, laws, or treaties of
Fourth Amendment claims.               See, e.g.,        the             United               States.”).
Capellan, 975 F.2d at 70 n.1 (“[T]he ‘federal
courts have approved New York’s procedure                     “Aguilar, Spinelli, and their progeny
for litigating Fourth Amendment claims . . . as          focus on whether information provided by an
being facially adequate.’” (quoting Holmes v.            anonymous informant is sufficiently reliable
Scully, 706 F. Supp. 195, 201 (E.D.N.Y.                  to support a warrant without other supporting
1989))). Moreover, in the instant case, there is         information.” Greene v. Brown, No. 06 Civ.
absolutely no evidence of an unconscionable              5532(LAP)(GWG), 2010 WL 1541429, at *1
breakdown in the underlying process. To the              (S.D.N.Y. Apr. 15, 2010) (citing Illinois v.
contrary, petitioner was afforded a pre-trial            Gates, 462 U.S. 213, 238-39 (1983)); see also
suppression hearing at which his counsel could           Spinelli v. United States, 393 U.S. 410 (1969);
have made, but did not make, the Aguilar-                Aguilar v. Texas, 378 U.S. 108 (1964). The
Spinelli argument. On appeal, the Second                 Supreme Court has “abandoned the two-
Department concluded that this claim was                 pronged Aguilar-Spinelli test for determining
unpreserved for appellate review, and that in            whether an informant’s tip suffices to establish
any event, there was probable cause for arrest.          probable cause for the issuance of a warrant
Cruz, 137 A.D.3d at 1159. Thus, the record               and substituted in its place a ‘totality of the
reveals no “‘disruption or obstruction of a state        circumstances’ approach.’” United States v.
proceeding’ typifying an unconscionable                  Leon, 468 U.S. 897, 904 n.5 (1984) (citing.
breakdown,” Capellan, 975 F.2d at 70                     Illinois v. Gates, 462 U.S. 213 (1983)).
(quoting Shaw v. Scully, 654 F. Supp. 859, 864           However, New York state law has rejected the
(S.D.N.Y. 1987)); rather, the record clearly             federal approach, and adheres to the more
establishes that the state court conducted a             stringent requirements of the Aguilar-Spinelli
reasoned and thorough method of inquiry into             test. See Freeman v. Kadien, 684 F.3d 30, 34
the relevant facts. In short, having fully               (2d Cir. 2012). The Aguilar-Spinelli test is a
availed himself of New York’s corrective                 specific       doctrine       under        New
procedures regarding his Fourth Amendment                York state law and, thus, is not cognizable on
claim, petitioner has had an opportunity for             federal habeas review. See id. (citing People
full and fair litigation of the claim and may not        v. Griminger, 71 N.Y.2d 635, 639 (1988)).
raise it on federal habeas review. See, e.g.,
Garret v. Smith, 2006 WL 2265094, at *8                                 ii.   Application
(E.D.N.Y. Aug. 8, 2006).
                                                              The Court concludes that petitioner’s
1. The Aguilar-Spinelli test is a legal                  claim that there was no probable cause to
     doctrine of New York State law                      arrest because the Aguilar-Spinelli test was not
                                                         satisfied presents a question of state law that is
             i.   Legal Standard                         not cognizable on federal habeas review. See
                                                         Freeman, 684 F.3d at 34.
    For the purposes of federal habeas corpus
review, a habeas petition can only be granted                In any event, even assuming arguendo
to remedy some violation of federal law.                 that this Court could review petitioner’s
Estelle v. McGuire, 502 U.S. 62, 67 (1991)               Fourth Amendment Aguilar-Spinelli claim,
(citations omitted) (“[F]ederal habeas corpus            the claim is meritless.  Here, the Second
does not lie for errors of state law . . . In            Department concluded that the police were


                                                    11
“required to meet the less demanding                     attempt to fight or flee”); People v. Medina, 37
reasonable suspicion standard” to stop the               A.D.3d 240, 242 (N.Y. App. Div. 2007) (“The
vehicle in which petitioner was a passenger,             police conducted a lawful investigatory
and did so “on the basis of the information a            detention, fully supported by reasonable
police sergeant received from police radio               suspicion that defendant had been involved in
transmissions.” Cruz, 137 A.D.3d at 1158.                a violent crime, and this detention was not
Further, the Second Department concluded                 transformed into an arrest when the police
that, “[r]easonable suspicion then escalated to          ordered defendant out of his vehicle, placed
probable cause for arrest when, according to             him on the ground in handcuffs, and held him
the police sergeant’s hearing testimony, the             for approximately 30 minutes, since all of
defendant ‘knock[ed]’ the police sergeant off            these police actions were justified by the
of him and fled the scene . . . .” Id.                   particular exigencies involved in the
                                                         investigation . . . .”). Further, the Court agrees
     The Court agrees that, under New York               that reasonable suspicion escalated to probable
law, the detailed description that Sergeant              cause to arrest once petitioner fled the scene.
Lezamiz received from the radio transmission,            See People v. McDonald, 285 A.D.2d 615,
including a description of the occupants in the          615-16 (N.Y. App. Div. 2001) (reasonable
car, the color, make, and model of the car, as           suspicion to stop vehicle based on information
well as the distinguishing characteristics of the        contained in radio transmission escalated to
car including the bumper stickers and the                probable cause when defendant fled from the
spotlight on the roof were sufficient to give            scene).
rise to reasonable suspicion to stop the car.
See People v. Ceruti, 133 A.D.3d 610, 610                    Thus, based on a review of the record, the
(N.Y. App. Div. 2015) (“[T]he police had                 Court concludes that the Second Department’s
reasonable suspicion to stop the vehicle that            decision that there was probable cause to arrest
[the defendant] was driving based upon a radio           was neither contrary to, or an unreasonable
transmission indicating, inter alia, the make            application of, clearly established federal law,
and color of the vehicle allegedly involved in           nor was it an unreasonable determination of
the robbery . . . .”). Additionally, the Court           the facts in light of the evidence. Thus, the
notes that Sergeant Lezamiz’s use of                     Court rejects petitioner’s claim on the merits.
handcuffs during the stop, upon the suspicion
that petitioner had a weapon (H. 25-26), and                 2. Voluntariness of Confession Claim
with the understanding that a handgun had                     Petitioner claims that his confession
been used during the home invasion (H. 17),              should be suppressed because it was
did not transform the stop into an arrest. See           involuntary. Specifically, he contends that the
United States v. Fiseku, 915 F.3d 863, 873 (2d           statements he made after he received Miranda
Cir. 2018) (finding no Fourth Amendment                  warnings were coerced because he was
violation when officer handcuffed suspects               “deprived of food, water, sleep for 36 to 38
during an investigatory stop where he came               hours of interrogation.” (Pet. 7.) The Court
across three suspects in the woods and his               finds this claim to be without merit.
“goal was not simply to identify the men, but
to confirm or rebut his suspicion that they had              a. Legal Standard
committed, or were poised to commit, a home                   The “ultimate issue of voluntariness [of a
invasion or some other crime” and “the                   confession] is a legal question requiring
likelihood of ongoing or imminent criminal               independent federal determination.” Nelson v.
activity heightened the risk that one or more            Walker, 121 F.3d 828, 833 (2d Cir. 1997)
suspects might be armed and that they might              (citing Arizona v. Fulminante, 499 U.S. 279,

                                                    12
287 (1991)); see also Mincey v. Arizona, 437               to use the bathroom or sleep, (Pet’r’s Memo.
U.S. 385, 396 (1978) (holding that the Court is            of Law 22-24).
not bound by a state court’s determination that
a statement was voluntary; “[i]nstead, the                      However, there is sufficient evidence to
Court is under a duty to make an independent               support       the     Second     Department’s
evaluation of the record”); Nova v. Bartlett,              determination that petitioner voluntarily made
211 F.3d 705, 707 (2d Cir. 2000). Factual                  incriminating statements after being advised
questions underlying a legal determination are             of his Miranda rights. See Cruz, 137 A.D.3d
entitled to a presumption of correctness under             at 1158. As an initial matter, the factual
28 U.S.C. § 2254(d). Nelson, 121 F.3d at 833.              findings were made after extensive
However, the Second Circuit has noted that                 development of the material facts at the
“the statutory presumption refers to historical            suppression hearing.      The hearing court
facts, that is, recitals of external events and the        determined that, although petitioner was
credibility of the witnesses narrating them.”              detained for a day and a half (aligning with
Id.     (internal quotation marks omitted)                 petitioner’s assessment of how long he was in
(quoting Green v. Scully, 850 F.2d 894, 900                custody),      he    was   not    interrogated
(2d Cir. 1988)). Thus, “[i]f ‘the material facts           continuously over that period, and was only
were not adequately developed at the State                 actually questioned for slightly over three
court hearing or the District Court finds that             hours. (See Hg. Ct. Decision 7, ECF No 7-7.)
the factual determination is not fairly                    Further, the hearing court concluded that
supported by the record,’ the presumption of               petitioner was offered food and water, was
correctness is set aside.” Id. (quoting Pagan v.           given the opportunity to sleep, did not
Keene, 984 F.2d 61, 64 (2d Cir. 1993)).                    complain of fatigue, and was not denied the
                                                           ability to use the bathroom. (See id. at 13; H.
    When evaluating the voluntariness of a                 694, 702-03, 790-94, 796-97.) Additionally,
confession, no one factor is determinative;                Detective Espina advised petitioner of his
rather, the totality of the circumstances must             Miranda rights prior to questioning, and
be evaluated. Green v. Scully, 850 F.2d 894,               petitioner waived each right and indicated his
901 (2d Cir. 1988). The factors to be                      understanding of the rights by writing “yes”
considered include (1) the characteristics of              next to the question “do you understand”
the accused, (2) the conditions of                         (which was written and answered in Spanish)
interrogation, and (3) the conduct of law                  and by signing the rights card. (H. 495-98,
enforcement officials. Id. at 901-02.                      501-03 697-701.) Before petitioner signed a
                                                           written statement that Detective Espina
      b. Application                                       prepared, and which petitioner did not edit or
     Petitioner contends that his confession               alter, petitioner again waived his rights by
was coerced because he was in custody for 36               initialing the second and third paragraphs of
to 38 hours, was “unable to speak English,”                the statement which restated petitioner’s
was “barely naked in a hospital gown . . . and             Miranda rights. (H. at 606-07.)        Further,
a bloody face [because he was beaten to a pulp             Detective Espina spoke to petitioner in
while being interrogated]” and “food only                  Spanish (H. 482), and did not have his service
being provided after the fact of the                       weapon on him at any point when questioning
constitutional violation had taken place”                  petitioner (H. 483).
(Pet’r’s Reply 16), and was denied the ability                  Here, the totality of the circumstances,
                                                           including that petitioner was questioned in
                                                           Spanish for an aggregate period of


                                                      13
approximately three hours, was not deprived            in state court will not be reversed if, “after
of food, water, or sleep, or the ability to use        viewing the evidence in the light most
the bathroom, and that petitioner waived his           favorable to the prosecution, any rational trier
Miranda rights, do not suggest that                    of fact could have found the essential elements
petitioner’s confession was the product of             of the crime beyond a reasonable doubt.”
conduct that would overbear his will to resist.        Jackson v. Virginia, 443 U.S. 307, 319 (1979);
Thus, the evidence in the record supports the          see also Policano v. Herbert, 507 F.3d 111,
conclusion that petitioner’s confession was            115-16 (2d Cir. 2007) (stating that “[i]n a
“the product of an essentially free and                challenge to a state criminal conviction
unconstrained choice by its maker.” United             brought under 28 U.S.C. § 2254 . . . the
States v. Moreno, 701 F.3d 64, 76 (2d Cir.             applicant is entitled to habeas corpus relief if it
2012) (internal quotation marks omitted)               is found that upon the record evidence adduced
(quoting United States v. Arango-Correa, 851           at the trial no rational trier of fact could have
F.2d 54, 57 (2d Cir. 1988)). In sum, the state         found proof of guilt beyond a reasonable
court’s determination on this issue was not            doubt” (quoting Jackson, 443 U.S. at 324));
contrary to, or an unreasonable application of,        Ponnapula v. Spitzer, 297 F.3d 172, 179 (2d
clearly established federal law, nor was it an         Cir. 2002) (“[W]e review the evidence in the
unreasonable determination of the facts in             light most favorable to the State and the
light of the evidence. Accordingly, habeas             applicant is entitled to habeas corpus relief
relief on this ground is denied.                       only if no rational trier of fact could find proof
                                                       of guilt beyond a reasonable doubt based on
   3. Insufficient Evidence of Physical                the evidence adduced at trial.”). A criminal
      Injury                                           conviction will stand so long as “a reasonable
     Petitioner claims generally in his habeas         mind ‘might fairly conclude guilt beyond a
petition that there was “legal insufficiency of        reasonable doubt.’” United States v. Strauss,
evidence” and that “the evidence failed to             999 F.2d 692, 696 (2d Cir. 1993) (quoting
prove elements of charge.” (Pet. 8.) However,          United States v. Mariani, 725 F.2d 862, 865
in the supporting memorandum of law,                   (2d Cir. 1984)). Even when “faced with a
petitioner focuses on the evidence with respect        record of historical facts that supports
to proof of physical injury to Sumra and               conflicting inferences [a court] must
Muzafar. (Pet’r’s Memo. of Law 27.) Though             presume—even if it does not affirmatively
the Court concludes that this claim is                 appear in the record—that the trier of fact
unpreserved for appellate review, in an                resolves any such conflicts in favor of the
abundance of caution, the Court has                    prosecution, and must defer to that resolution.”
considered this claim on the merits, and finds         Wheel v. Robinson, 34 F.3d 60, 66 (2d Cir.
it to be without merit.                                1994) (quoting Jackson, 443 U.S. at 326).

   a. Legal Standard                                       When considering the sufficiency of the
                                                       evidence of a state conviction, “[a] federal
    The law governing habeas relief from a             court must look to state law to determine the
state conviction based on insufficiency of the         elements of the crime.” Quartararo v.
evidence is well established. A petitioner             Hanslmaier, 186 F.3d 91, 97 (2d Cir. 1999).
“bears a very heavy burden” when challenging
the legal sufficiency of the evidence in an                b. Application
application for a writ of habeas corpus.                   Petitioner contends that there was
Einaugler v. Supreme Court of N.Y., 109 F.3d           insufficient evidence to establish Sumra’s and
836, 840 (2d Cir. 1997). A criminal conviction         Muzafar’s physical injury, and that physical

                                                  14
injury is an element of multiple charges of                   inflicting pain will often not inflict
which petitioner was convicted.     (Pet. 8;                  much of it.
Pet’r’s Memo. of Law 27.)
                                                        Id. at 447-48 (internal citations omitted).
    Viewing the facts in the light most
favorable to the prosecution, the Court finds                Considering these factors, the Court
that, based on the evidence in the underlying           concludes that there was legally sufficient
record, a rational trier of fact could have             evidence to establish both Muzafar’s and
certainly found proof beyond a reasonable               Sumra’s injuries. With respect to Muzafar,
doubt that Sumra and Muzafar suffered                   jurors heard testimony from Muzafar that she
physical injuries, as that term is defined under        was beaten by petitioner and the other co-
New York law. “‘Physical injury’ as used in             defendants, and at the time of the trial was still
the Penal Law, means ‘impairment of physical            experiencing pain. (Tr. 350.) Further, jurors
condition or substantial pain.’” People v.              heard testimony from Sumra and an
Chiddick, 8 N.Y.3d 445, 447 (2007) (quoting             ambulance medical technician (“AMT”) that
Penal Law § 10.00(9)). “‘[S]ubstantial pain’            Muzafar had a bloody nose, and was in an
cannot be defined precisely, but it can be said         ambulance. (Tr. 351.) The prosecution also
that it is more than slight or trivial pain.            presented evidence of ligature marks on
Pain need not, however, be severe or intense to         Muzafar’s hands and a red mark on Muzafar’s
be substantial.” Id. In Chiddick, the New               neck to the jury. (Tr. 237-38, 244.) Muzafar
York Court of Appeals articulated several               testified that the red mark was from a knife
factors relevant to determining whether                 being held to her throat, and the AMT
substantial pain existed, stating that:                 confirmed that the mark was consistent with
                                                        having been caused by a sharp object. (Tr.
      Perhaps most important is the                     244, 365-66.) The prosecution also presented
      injury defendant inflicted, viewed                evidence in the form of Muzafar’s medical
      objectively. . . Also important is                records, which indicated that her pain was
      the victim’s subjective description               rated as an eight out of ten, and that the doctor
      of what he felt; sometimes an                     found injuries on her neck, chest, abdomen,
      objective account of the injury,                  shoulder, and stomach. (Resp’t’s Br. 12
      unaccompanied by testimony                        (citing People’s Ex. 9 at 3-5.)). The Court
      about the degree of pain the victim               concludes that this evidence is legally
      experienced, will be enough                       sufficient to conclude that Muzafar suffered
      . . . but sometimes it will not . . . .           physical injury.
      It is also relevant that [the victim]
      sought medical treatment for the                       The Court further concludes that there
      wound defendant inflicted--an                     was legally sufficient evidence to establish
      indication that his pain was                      Sumra’s injuries. Jurors heard testimony from
      significant. And finally, the                     the AMT who attended to Sumra that Sumra
      legislative history of the Penal                  had redness on his neck and an indentation on
      Law shows that the motive of the                  his bicep that was consistent with blunt force
      offender may be relevant . . .                    trauma. (Tr. 272-273.) Both the AMT and
      . Motive is relevant because an                   Sumra testified that Sumra was treated in an
      offender more interested in                       ambulance. (Tr. 272, 603.) The jury also
      displaying hostility than in                      heard testimony that Sumra experienced pain
                                                        in his shoulder, neck, face, and lip. (Tr. 272-
                                                        73, 275, 603.) The prosecution presented

                                                   15
evidence that Sumra rated his pain at an eight                The first prong requires a showing that
out of ten. (Resp’t’s Br. 12 (citing People’s            counsel’s performance was deficient.
Ex. 11 at 5, 7)). The medical records also               However, “[c]onstitutionally effective counsel
established that Sumra was prescribed Toradol            embraces a ‘wide range of professionally
for his pain. (Id. (citing People’s Ex. 1 at 9)).        competent assistance,’ and ‘counsel is strongly
Thus, the Court concludes with respect to                presumed to have rendered adequate
Sumra that there was sufficient evidence to              assistance and made all significant decisions in
support the jury’s finding of physical injury.           the exercise of reasonable professional
                                                         judgment.’” Greiner v. Wells, 417 F.3d 305,
     Given the overwhelming evidence of                  319 (2d Cir. 2005) (quoting Strickland, 466
significant physical injury to both Muzafar and          U.S. at 690). The performance inquiry
Sumra presented at trial, petitioner’s claim             examines the reasonableness of trial counsel’s
that there was legally insufficient evidence for         actions under all circumstances, keeping in
his conviction on multiple counts involving              mind that a “fair assessment of attorney
causing physical injury fails on the merits.             performance requires that every effort be made
   4. Ineffective Assistance of Counsel                  to eliminate the distorting effects of
                                                         hindsight.” Greiner, 417 F.3d at 319 (quoting
     Petitioner contends that he received                Rompilla v. Beard, 545 U.S. 374, 408 (2005)).
ineffective assistance of trial counsel because          In assessing performance, a court must apply a
counsel “failed to make timely objections and            “heavy measure of deference to counsel’s
failed to challenge the people’s evidence.”              judgments.”      Greiner, 417 F.3d at 319
(Pet. 10.) In his memorandum of law in                   (internal quotation marks omitted) (quoting
support of the petition, petitioner more                 Strickland, 466 U.S. at 691). “A lawyer’s
specifically alleges that his trial counsel              decision not to pursue a defense does not
(1) failed to assert affirmative defenses;               constitute deficient performance if, as is
(2) failed to argue that petitioner’s arrest             typically the case, the lawyer has a reasonable
lacked probable cause at the pre-trial                   justification for the decision,” DeLuca v.
suppression hearing; and (3) failed to object to         Lord, 77 F.3d 578, 588 n.3 (2d Cir. 1996), and
the admission of a three-page subscriber sheet           “strategic choices made after thorough
for cellphone records belonging to co-                   investigation of law and facts relevant to
defendant Guerrero. (Pet’r’s Memo. of Law                plausible       options       are      virtually
31-33.) As discussed below, the Court finds              unchallengeable,”      id. (internal quotation
each of petitioner’s ineffective assistance              marks omitted) (quoting Strickland, 466 U.S.
claims to be without merit.                              at 690). Moreover, “strategic choices made
   a. Legal Standard                                     after less than complete investigation are
                                                         reasonable precisely to the extent that
     Under the standard promulgated in                   reasonable professional judgments support the
Strickland v. Washington, 466 U.S. 668                   limitations on investigation.” DeLuca, 77
(1984), a petitioner is required to demonstrate          F.3d at 588 (internal quotation marks omitted)
two elements in order to state a successful              (quoting Strickland, 466 U.S. at 690-91).
claim for ineffective assistance of counsel:
(1) “counsel’s representation fell below an                   The second prong focuses on prejudice to
objective standard of reasonableness,” id. at            the petitioner. The petitioner is required to
688, and (2) “there is a reasonable probability          show that there is a “reasonable probability
that, but for counsel’s unprofessional errors,           that, but for counsel’s unprofessional errors,
the result of the proceeding would have been             the result of the proceeding would have been
different,” id. at 694.                                  different.” Strickland, 466 U.S. at 694. In this

                                                    16
context, “reasonable probability” means that               i. Failure to assert an affirmative defense
the errors are of a magnitude such that they
“undermine[] confidence in the outcome.”                      Petitioner claims that his trial counsel was
Pavel v. Hollins, 261 F.3d 210, 216 (2d Cir.             ineffective for failing to request that the court
2001) (internal quotation marks omitted)                 charge the jury with the affirmative defense,
(quoting Strickland, 466 U.S. at 694). “The              contained within N.Y.P.L. § 160.15(4) and
question to be asked in assessing the prejudice          N.Y.P.L. § 140.30(4), that a firearm displayed
from counsel’s errors . . . is whether there is a        “was not a loaded weapon from which a shot,
reasonable probability that, absent the errors,          readily capable of producing death or other
the factfinder would have had a reasonable               serious physical injury, could be discharged.”
doubt respecting guilt.” Henry v. Poole, 409             (Pet’r’s Memo. of Law 31). The Court
F.3d 48, 63-64 (2d Cir. 2005) (internal                  disagrees.
quotation marks omitted) (quoting Strickland,                 As discussed above, “[a] lawyer’s
466 U.S. at 695).                                        decision not to pursue a defense does not
     “An error by counsel, even if                       constitute deficient performance if, as is
professionally unreasonable, does not warrant            typically the case, the lawyer has a reasonable
setting aside the judgment of a criminal                 justification for the decision.” DeLuca, 77
proceeding if the error had no effect on the             F.3d at 588 n.3. Further, “strategic choices
judgment.” Lindstadt v. Keane, 239 F.3d 191,             made after thorough investigation of law and
204 (2d Cir. 2001) (internal quotation marks             facts relevant to plausible options are virtually
omitted) (quoting Strickland, 466 U.S. at 691).          unchallengeable.”      Id. (internal quotation
Moreover, “[u]nlike the determination of trial           marks omitted) (quoting Strickland, 466 U.S.
counsel’s performance under the first prong of           at 690).
Strickland, the determination of prejudice
‘may be made with the benefit of hindsight.’”                 Counsel’s decision not to pursue an
Hemstreet v. Greiner, 491 F.3d 84, 91 (2d Cir.           affirmative defense that would have
2007) (quoting Mayo v. Henderson, 13 F.3d                contradicted his theory of the case, which was
528, 534 (2d Cir. 1994)).                                a mistaken identity theory (Tr. 1080), is a
                                                         sound trial strategy, see People v. Diaz, 149
   b. Application                                        A.D.3d 974, 974-75 (N.Y. App. Div. 2017);
                                                         People v. Casseus, 120 A.D.3d 828, 829 (N.Y.
    As a threshold matter, the Court notes that          App. Div. 2014). In Diaz, the defendant
petitioner’s ineffective assistance of counsel           claimed ineffective assistance of counsel at
arguments were rejected by the Second                    trial because of counsel’s failure “to request
Department on the merits. Cruz, 137 A.D.3d               that the jury be charged on the affirmative
at 1160 (noting that petitioner “received the            defense to robbery in the first degree and
effective assistance of counsel”). Thus,                 burglary in the first degree that the object
because the Second Department’s decision                 displayed was not a loaded weapon from
was an “adjudicat[ion] on the merits,” see 28            which a shot, capable of producing death or
U.S.C. § 2254(d), it is entitled to the                  other serious physical injury, could be
deferential standard of review under AEDPA.              discharged.” 149 A.D.3d at 974. The court in
See, e.g., Dolphy v. Mantello, 552 F.3d 236,             Diaz held that counsel’s decision to not pursue
238 (2d Cir. 2009) (“When the state court has            that affirmative defense was a legitimate
adjudicated the merits of the petitioner’s               decision and did not equate to ineffective
claim, we apply the deferential standard of              assistance of counsel because pursuing the
review established by [AEDPA] . . . .”).                 affirmative defense would have required the


                                                    17
defense to introduce evidence that would                    ii. Failure to argue that petitioners arrest
undermine       its     own     defense        of                       lacked probable cause
misidentification. Id. at 975. Further, the trial
court “was not required to give the charge sua                Petitioner claims his trial counsel was
sponte, since such an instruction would have             ineffective for failing to object at the
interfered with the defendant’s theory of the            suppression hearing to “the arrest of petitioner
case.” Id.                                               sans the requisite probable cause.” (Pet’r’s
                                                         Mem. of Law 35; see Pet’r’s State Appellate
     As in Diaz, here, counsel’s decision not to         Br., 60.) As set forth below, the Court finds
assert the affirmative defense when it would             this claim to be without merit.
contradict his misidentification theory of the
case was a sound trial strategy. Had counsel                  As an initial matter, the Court notes that
pursued the affirmative defense, he would                petitioner’s trial counsel did litigate a motion
have had to introduce evidence that                      to suppress “property seized as a result of an
contradicted the misidentification theory to             unlawful search and seizure                vis-à-vis
establish that the gun was not capable of                warrantless            arrests,          reasonable
discharging a shot. Thus, counsel’s decision             suspicion/probable cause, a vehicle search,
not to pursue the affirmative defense in order           consents, to search, and whether property was
to     maintain    defendant’s     theory     of         abandoned” and a hearing was held on these
misidentification does not “[fall] below an              motions.       (Hg. Ct. Decision 2.) Thus,
objective standard of reasonableness,”                   petitioner’s claim that his attorney was
Strickland, 466 U.S. at 694, such that habeas            ineffective for failing to make this motion fails
relief is warranted.                                     at the outset. See United States v. Stevens,
                                                         2002 WL 31111779, at *3 (E.D. Pa. Sept. 19,
     In any event, even assuming arguendo                2002) (“Counsel moved to suppress the
that counsel erred in not requesting that the            evidence . . . . Petitioner is not entitled to claim
court charge the jury with the affirmative               ineffective assistance of counsel merely
defense, petitioner cannot demonstrate that he           because        he      lost     the       motion.”).
was prejudiced by counsel’s failure to do so.
Petitioner has not adduced any evidence that                  However, even assuming arguendo that
the firearm was unloaded, and as such there is           petitioner’s trial counsel had failed to make the
no indication whatsoever that an affirmative             motion, as a general matter, in order to show
defense relying on proof that the gun was                ineffective assistance of counsel for failure to
unloaded would have been successful. Thus,               make a motion to suppress, “the underlying
the Court concludes that the Second                      motion must be shown to be meritorious, and
Department’s conclusion that petitioner                  there must be a reasonable probability that the
received effective assistance of counsel was             verdict would have been different if the
neither contrary to, or an unreasonable                  evidence had been suppressed.” United States
application of, clearly established federal law,         v. Matos, 905 F.2d 30, 32 (2d Cir. 1990)
nor was it based on an unreasonable                      (citing Kimmelman v. Morrison, 477 U.S. 365,
determination of the facts. Accordingly, this            375-76 (1986)).
ground does not provide a basis for habeas
relief.                                                      The Court concludes that petitioner’s
                                                         claim is without merit as the requisite probable
                                                         cause for arrest existed, as discussed above in
                                                         the Court’s discussion of petitioner’s Fourth
                                                         Amendment claim. As the Court concluded


                                                    18
with respect to the Fourth Amendment claim,               28 N.Y.3d 544, 552 (2016). As in Patterson,
the Court agrees with the Second Department               the subscriber sheets were not offered into
that there was reasonable suspicion to stop the           evidence for the truth of their contents, but
car based on the information received over the            rather were offered to demonstrate some
radio transmission regarding the description of           connection between petitioner’s cellphone and
the car, and petitioner’s flight from that officer        those of his co-defendants during the relevant
gave rise to probable cause for his arrest. See           time period relating to the underlying crime.
Cruz, 137 A.D.3d at 1159. Thus, petitioner                (See Tr. 1130.) Indeed, Ricardo Leal (“Leal”),
cannot demonstrate prejudice on any issues                a subpoena analyst at Sprint/Nextel, testified
that petitioner has with respect to counsel’s             that “anything that’s given [for subscriber
handling of the Fourth Amendment claim.                   information] is not checked by the
                                                          corporation. It is what it is. It could be false
 iii. Failure to object to the admission of the           or it could be true . . . . It’s not verified in any
        three-page subscriber sheet for the               way.” (Tr. 675.) Thus, the Court concludes
                  cellphone records                       that, as in Patterson, the subscriber sheets
                                                          were offered for the limited nonhearsay
     Petitioner claims that his trial counsel was         purpose of providing information linking the
ineffective for failing to object to the                  defendant to a particular cellphone, and trial
admission of a three-page subscriber account              counsel properly did not object to their
sheet, which would have made the call detail              admission.
log of co-defendant Guerrero inadmissible
because the subscriber sheets are not business                  Moreover, even assuming that counsel
records. (Pet. 35; Pet’r’s State Appellate Br.            had objected to the subscriber sheets on the
61.) Petitioner adopts his argument from his              basis that they would not fall under the
direct appeal, which is that “[w]ithout these             business records exception (though any such
separate three-page subscriber account sheets,            objection would have failed as the subscriber
the call detail logs . . . would not have been            sheets were offered for a nonhearsay purpose),
admissible and all of the cellphone evidence              any such objection would not have prevented
would have been excluded.” (Pet’r’s State                 the admission of the cellphone records into
Appellate Br. 61.) As set forth below, the                evidence. See People v. Bonhomme, 85
Court finds this claim to be without merit.               A.D.3d 939, 940 (N.Y. App. Div. 2011) (the
                                                          trial court “properly admitted the defendant’s
     As an initial matter, the Court concludes            cellphone records through the testimony of the
that the subscriber account sheets were not               Sprint Nextel records custodian, who testified
hearsay, but rather were properly admitted for            that she was familiar with the record-keeping
a nonhearsay purpose, and thus any objection              practices of the company, that the defendant’s
to their admission would have been meritless.             cellphone records were made in the course of
In People v. Patterson, the New York Court                regular business, that it was the regular
of Appeals held that subscriber information, as           business to make the records, and that the
it relates to cellphone records, is not hearsay           records were made contemporaneously with
where it is used to “to show that the account             incoming and outgoing phone calls.”). Similar
had some connection to the defendant” and not             to the testimony that led to the admission of
for the truth of the contents of the subscriber           the cellphone records in Bonhomme, Leal’s
information, because “it was simply irrelevant            testimony here was that he was familiar with
whether the information was true or false and             the records that are kept by Sprint/Nextel, the
the cellphone company representatives                     records are kept over the course of regular
testified that the evidence was not verifiable.”          business, and the records are made at the time

                                                     19
